DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/15/2018 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 10 of claim 1 recites the phrase “the operator judging contents of the trend line graphs.”  This is the first recitation of the phrase “the operator” in the claim(s).  Additionally, regarding claim 1, line 15 of claim 1 recites the phrase “if the number of samples in the learning process.”  This is the first recitation of the phrase “the number of samples” in the claim(s).  Thus, there is insufficient antecedent basis for these limitation(s) in the claim(s).  Appropriate correction is required.  
Claims 2-8 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.
Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
An auxiliary testing method for a product testing system and plural under-test products, the product testing system comprising a computer and a test fixture, the computer being in communication with the test fixture, the computer having a machine learning model, the auxiliary testing method comprising steps of: the test fixture testing the plural under-test products sequentially, and generating corresponding test data to the computer; the computer generating plural trend line graphs corresponding to the test data; the operator judging contents of the trend line graphs, and determining corresponding human judging results; inputting the test data, the trend line graphs and the human judging results into the machine learning model, and performing a learning process; and if the number of samples in the learning process reaches a predetermined threshold value, the machine learning model generating auxiliary judging results according to the corresponding test data and the corresponding trend line graphs.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claim 9.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise claim 9 is a system claim.  

Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “generating plural trend line graphs corresponding to the test data…” (see, for example, FIGS. 1A-1B; ¶18, of the instant specification), “performing a learning process…” (see, for example, FIG. 4; ¶26, of the instant specification), and “generating auxiliary judging results…” (see, for example, FIG. 4; ¶26, ¶36, of the instant specification).  Claim 1 additionally recites “judging contents of the trend line graphs…” (see, for example, FIGS. 1A-1B, FIG. 4; ¶26, ¶31, of the instant specification), and “determining corresponding human judging results…” (see, for example, FIGS. 1A-1B, FIG. 4; ¶26, ¶30-31, of the instant specification), each of which is a mental process.  
Similar limitations comprise the abstract ideas of claim 9.

What remains of the claimed method is merely a generic “computer” and “test fixture” (see, for example, FIG. 2; ¶17, of the instant specification), and generic a data gathering step “generating corresponding test data to the computer…” (See FIG. 4; ¶26, of the instant specification), each of which is set forth at a highly generic level and which comprise an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the auxiliary judging results.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software and a generic data gathering step, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 9, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-8 and 10-15, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2008145157 A (A USPTO Global Dossier machine translation, generated 05/03/2022, is provided with this Action.), to Yoshiko, is directed to an auxiliary testing method for a product testing system and plural under-test products, the product testing system comprising a computer  a test fixture, the computer being in communication with the test fixture.
U.S. Patent Publication 2020/0033297 A1, to Rudyk et al., discloses gathering data from a device under test (DUT) and inputting test data and trend data into a machine learning model, and performing a learning process.
WIPO Publication WO 2010016110 A1 (A USPTO Global Dossier machine translation, generated 05/03/2022, is provided with this Action.), to Yuta, discloses a highly accurate estimation model of an objective variable is formed based on multiple regression analysis.
U.S. Patent Publication 2018/0300865 A1, to Weiss et al., is directed to a method for predicting defects in assembly units in the field of optical inspection.
U.S. Patent Publication 2007/0010970 A1, to Bramwell et al., is directed to a graphical user interface for a quality analysis computer program includes a first display area for displaying graphical representations of statistical data and a second display area containing a tree representation of a quality analysis project.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864